                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV19-10176 JAK (SHKx)                                          Date    March 25, 2020
 Title        Kimberly Simmons v. United States of America




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   Cheryl Wynn                                               Not Reported
                   Deputy Clerk                                       Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                     Not Present                                              Not Present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE LACK OF PROSECUTION

Plaintiff, who is self-represented, brought this action in the Los Angeles Superior Court. The action was
removed on December 2, 2019. Dkt. 2. Since that time, the Clerk has mailed seven documents to
Plaintiff concerning the procedures for prosecuting this action. All have been returned as undeliverable.
See Dkts. 16-22 (reflecting undelivered mails for Dkts. 4, 5, 8, 9, 12, 13). Under Local Rule 41-6, “[a]
party proceeding pro se shall keep the Court and opposing parties apprised of such party’s current
address and telephone number, if any, and e-mail address, if any.” Local Rule 41-6 permits dismissal of
an action where mail directed to a pro se plaintiff’s address of record is returned undelivered and
plaintiff “fails to notify, in writing, the Court and opposing parties of said plaintiff’s current address.” The
most recent Order that was sent to Plaintiff on or about January 14, 2020 (Dkt. 14) has not been
returned as undeliverable. However, Plaintiff has not responded or otherwise pursued this action.
Defendant has requested dismissal under Local Rule 41-6, for Plaintiff’s failure to provide an up-to-date
address to the Clerk, thereby limiting the proceedings in this action. Dkts. 15, 23.

Plaintiff has taken no action to prosecute this action since its removal approximately four months ago.
For example, Plaintiff has made no request to set a hearing on the request for a restraining order, or
otherwise responded to communications mailed to her by the Clerk. Further, as noted by the
Government, Plaintiff has not provided a reliable mailing address as required so that matters mailed by
the Clerk about the prosecution of this action can be delivered to Plaintiff. In light of this failure to
comply with required procedures, an Order to Show Cause (“OSC”) is now issued, and Plaintiff is
ordered, on or before April 17, 2020, to file a written statement on the docket in this action, as to why
the action should not be dismissed for lack of prosecution. Any response to the OSC shall also provide
a current and reliable mailing address for Plaintiff. Upon the filing and review of any response by
Plaintiff to the OSC, the Court will determine whether to discharge the OSC, with this action to proceed,




                                                                                                    Page 1 of 2
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV19-10176 JAK (SHKx)                                           Date    March 25, 2020
 Title        Kimberly Simmons v. United States of America

or to dismiss this action for lack of prosecution. If Plaintiff fails to respond to the OSC as ordered, this
action will be dismissed.


IT IS SO ORDERED.


                                                                                                  :

                                                              Initials of Preparer      cw




                                                                                                      Page 2 of 2
